                                                                               United States District Court
                                                                                 Southern District of Texas

                                                                                    ENTERED
                                                                                  August 08, 2019
                           UNITED STATES DISTRICT COURT
                                                                                 David J. Bradley, Clerk
                            SOUTHERN DISTRICT OF TEXAS
                               GALVESTON DIVISION

GUADALUPE LOPEZ-MONROY                     §
                                           §
              Plaintiff.                   §
                                           §
                                           §
VS.                                        §     CIVIL ACTION NO. 3:19–CV–00051
                                           §
WAL-MART STORES TEXAS, LLC;                §
and CHRISTOPHER MACIOCHA                   §
                                           §
              Defendants.                  §


                   ORDER ADOPTING MAGISTRATE JUDGE’S
                   MEMORANDUM AND RECOMMENDATION

       On July 8, 2019, Plaintiff’s Opposed Motion to Remand (Dkt. 18) was referred to

United States Magistrate Judge Andrew M. Edison pursuant to 28 U.S.C. § 636(b)(1)(B).

Dkt. 20. On July 23, 2019, Judge Edison filed a Memorandum and Recommendation

(Dkt. 24) recommending that Plaintiff’s Opposed Motion to Remand (Dkt. 18) be

GRANTED.

       No objections have been filed to the Memorandum and Recommendation.

Accordingly, the Court reviews the Memorandum and Recommendation for plain error

on the face of the record. 28 U.S.C. § 636(b)(1); see also, FED. R. CIV. P. 72(b)(3).

       Based on the pleadings, the record, and the applicable law, the Court finds that

there is no plain error apparent from the face of the record. Accordingly, it is hereby

ORDERED and ADJUDGED that:
(1)   Judge Edison’s Memorandum and Recommendation (Dkt. 24) is
      APPROVED and ADOPTED in its entirety as the holding of the Court;

(2)   Plaintiff’s Opposed Motion to Remand (Dkt. 18) is GRANTED;

(3)   This action, originally numbered 18-CV-1107 by the Galveston County
      District Clerk, is REMANDED back to the 56th District Court of
      Galveston County, Texas, effective immediately; and

(4)   A certified copy of this order will be mailed by the Clerk of this court to the
      Clerk of the 56th District Court of Galveston County, Texas entitling that
      Court to proceed with the action according to the laws of the State of
      Texas.

It is so ORDERED.

SIGNED at Galveston, Texas, this 8th day of August, 2019.



                                      ___________________________________
                                      George C. Hanks Jr.
                                      United States District Judge




                                     2
